DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,                            - the regulator as disclosed in claims 1, 2, 11, 12;                                                                                          - the controller as disclosed in claims 3, 13;                                                                                                    - the air outlet located at the rear side of the vehicle as disclosed in claims 6, 16; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Newly submitted claims 7 – 10, 17 – 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims disclose different/new species that was not originally considered.  The newly added claims disclose:
Species A; claims 2 – 6, 12 – 16; Fig. 1.
Species B; claims 7 – 10; 17 – 20; Fig. 3A.
The only newly submitted claims that are related to the originally/previously mentioned claim 1 are:  Species A (claims 2 – 6, 12 – 16).  Thus, this Office Action will only take into consideration the newly added claims of 2 – 6 and 12 – 16.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7 – 10, 17 – 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4 – 6, 11, 12, 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0127393) in view of Han et al (US 4,254,843).
Garcia discloses regarding,
Claims 1, 11, a system/air powered for charging batteries (see abstract) of , comprising: one or more air intake vents (see Fig. 1); one or more air intake ducts; ne or more air turbines coupled with one or more gears (see Fig. 3) and one or more alternators 116; and- wherein, [T]the one or more air intake vents and the one or more air intake ducts direct the air to cause rotation of the one or more turbines (see Fig. 5), one or more gears and the one or more alternators to rotate and generate an electric current to charge one or more batteries 122 of a vehicle (see Fig. 8) and switching between the one or more batteries to operative mode or standby mode based on the charge percentage in each of the one or more batteries (see paragraph 0049).

Garcia discloses all of the claim limitations except for using a regulator.  Using a regulator is a well-known device.

For example, Han et al discloses a vehicle for using an airflow for charging batteries (see abstract) in which a voltage regulator is used for charging the batteries (see Fig. 8).


Han et al further discloses, regarding,
Claims 2, 12, the regulator regulates the power between the one or more alternators and the one or more batteries (see Fig. 8).

Claims 4, 14, each of the one or more air intake vents is associated with at least one air intake duct 36 (see Fig. 2).
Claims 5, 15, the at least one air intake duct is funnel shaped and extends from the respective one or more air intake vents to the one or more air turbines (see Fig 2).
Claims 6, 16, an air outlet duct located at the rear side of the vehicle for discharging the air entering the front compartment of the vehicle (see Fig. 2).
It is noted that Garcia also teaches having an air outlet at the rear of the vehicle (see 4).
It would have been obvious before the effective filing date of the claimed invention to design the system/air powered system as disclose by Garcia and to disclose the limitations pertaining to Han et al for the purpose of reducing pollution to the environment.

Claim(s) 1, 2, 4, 5, 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0127393) in view of Hamrick (US 6,373,145).
Garcia discloses regarding,
Claims 1, 11, a system/air powered for charging batteries (see abstract) of , comprising: one or more air intake vents (see Fig. 1); one or more air intake ducts; ne or more air turbines coupled with one or more gears (see Fig. 3) and one or more alternators 116; and- wherein, [T]the one or more air intake vents and the one or more air intake ducts direct the air to cause rotation of the one or more turbines (see Fig. 5), one or more gears and the one or more alternators to rotate and generate an electric current to charge one or more batteries 122 of a vehicle (see Fig. 8) and switching between the one or more batteries to operative mode or standby mode based on the charge percentage in each of the one or more batteries (see paragraph 0049).

Garcia discloses all of the claim limitations except for using a regulator.  Using a regulator is a well-known device.

For example, Hamrick discloses a vehicle for using an airflow for charging batteries (see abstract) in which a voltage regulator 53 is used for charging the batteries (see Fig. 6).


Hamrick et al further discloses, regarding,
Claims 2, 12, the regulator regulates the power between the one or more alternators and the one or more batteries (see Fig. 6).

Claims 4, 14, each of the one or more air intake vents is associated with at least one air intake duct (see Fig. 1).
Claims 5, 15, the at least one air intake duct is funnel shaped and extends from the respective one or more air intake vents to the one or more air turbines (see Fig 5).
It would have been obvious before the effective filing date of the claimed invention to design the system/air powered system as disclose by Garcia and to disclose the limitations pertaining to Hamrick for the purpose of simplifying the on-board electrical generation system in vehicles.

Claim(s) 3, 13; 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and (Han et al or Hamrick) as applied to claims 1, 11 above, and further in view of Spahn (US 3,556,239).
The combined system discloses all of the elements above.  However, the combined system does not disclose opening/closing the air intake based on the speed of the vehicle.
On the other hand, Spahn discloses, regarding,
Claims 3, 13, a controller that controls the opening of the one or more air intake vents based on the speed of the vehicle (column 1, line 72 – column 2, line 24).

Claims 6, 16, an air outlet duct located at the rear side of the vehicle for discharging the air entering the front compartment of the vehicle (see Figs. 1, 2).


It would have been obvious before the effective filing date of the claimed invention to design the combined system/air powered system as disclose above and to disclose the limitations pertaining to Spahn for the purpose of improving the efficiency of battery charging of a wind driven vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, 11 - 16 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

October 6, 2022